Citation Nr: 1233364	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-02 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to August 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In his substantive appeals, the Veteran requested a hearing before a member of the Board, but later canceled his scheduled videoconference hearing.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hip disability did not have onset in service and was not caused or aggravated by the Veteran's active military service.

2.  The Veteran's current low back disability did not have onset in service and was not caused or aggravated by the Veteran's active military service.  

3.  The Veteran has not been diagnosed with a current right shoulder disability and any current right shoulder disability did not have onset in service and was not caused or aggravated by the Veteran's active military service.  

4.  The Veteran's headaches did not have onset in service or were not caused or aggravated by the Veteran's active military service.  

5.  The Veteran does not have an acquired psychiatric disability, to include an anxiety disorder, that had onset in service, or that was caused or aggravated by his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

2.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

3.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

4.  The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).  

5.  The criteria for entitlement to service connection for anxiety have not been met.  38 U.S.C.A. §§ 1101, 1112 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system and SSA records on the compact disc associated with the claims folder to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Certain chronic diseases, including arthritis and psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Bilateral Hip Disability

The Veteran is seeking entitlement to service connection for a bilateral hip disability.  As an initial matter, the Board notes that it is clear from the record that the Veteran has a current disability, with both VA and private medical records showing a diagnosis of severe degenerative joint disease in both hips, status post both right and left hip replacements.  At issue is whether the Veteran's current disability is related to service.  

The Veteran's service treatment records are negative for any complaints of or treatment for hip pain or injury.  They do reflect that the Veteran injured his low back in April 1982 after falling on a flight of stairs and then reinjured his back several weeks later in May 1982 after stepping into a hole, but the Veteran did not complain of hip pain associated with these injuries at that time.  No hip disability was noted on the Veteran's separation examination in July 1983 and the Veteran did not report any hip or joint problems on the Report of Medical History completed at the same time.  Report of Medical Examination (July 2, 1983) and Report of Medical History (July 2, 1983).  All the above provides highly probative factual evidence against the claim that the Veteran had a chronic problem with his hips during service. 

Post-service, there are no complaints of or treatment for hip pain for more than two decades.  In a December 2007 Disability Report, Dr. D.H. notes that the Veteran reported hip, low back, and groin pain beginning in 1993, approximately a decade after separation from service.  Disability Report (December 31, 2007).  A March 2008 consultation note from St. Luke's Medical Center shows that the Veteran reported hip pain of two to three years duration.  Consultation and History and Physical (March 3, 2011).  These contemporaneous medical records, prepared prior to the Veteran's current claim, provide further factual evidence against the Veteran's claim.

However, in the July 2009 VA claim, the Veteran attributed his bilateral hip condition to two falls he allegedly suffered in service.  

In December 2009, he submitted a statement from a J.C., who appears to be related to the Veteran in some manner and who reported that after the Veteran came home from service in 1983, he was walking with a limp.  Statement in Support of Claim (December 22, 2009).  

In his January 2010 substantive appeal, the Veteran claimed that he told his doctor that he first experienced groin pain in 1983 and appeared to be claiming that the doctor wrote down the wrong date.  He also claimed that his military occupational specialty (MOS) of wire system installer/operator involved climbing up and down telephone poles and that it was not uncommon to fall down them but that it was not considered acceptable to complain of pain or injury, so he just kept working.  He stated that he did not experience the effects of these falls until he was older.  

Based on all the above evidence, the Board finds that entitlement to service connection for a bilateral hip disability is not warranted.

There is no evidence of a bilateral hip condition in service or for more than twenty years after separation from service.  The Veteran's hips were normal at his separation examination in July 1983 and although he filed a claim for a bilateral eye disability in March 1984, shortly after separation from service, the Veteran did not file a claim for a hip disability for more than twenty five years after separation from service.  Additionally, in December 2007, approximately a year and a half before he filed his present claim, he told Dr. D.H. that his bilateral hip pain had onset in 1993, a decade after separation from service.  A few months later, in March 2008, he described hip pain of only two or three years duration, placing onset more than two decades after separation from service.  It was only with his VA claim that he began to assert he had had hip pain since service.

This long time span between the Veteran's service and the earliest evidence of a hip disability reinforces the impression from the service treatment records that the Veteran had no injury of his hips during service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service- connection is warranted, including a lengthy period of absence of complaints).  

The Veteran has claimed that he injured his hips in a number of falls in service and has submitted a statement from a family member who claims that the Veteran was limping when he returned home in 1983.  The Board acknowledges the lay persons such as the Veteran and J.C. are competent to testify to facts such as an in-service injury or observable symptomatology.  However, although this testimony is competent, the Board finds that it is not credible.  

In evaluating the evidence of record the Board has both the duty and authority to consider the credibility of and probative weight to be assigned to evidence.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Federal Circuit has also provided that " the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  Similarly, the Veterans Court has stated that "The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

Here, service treatment records include both induction and separation examinations, as well as copies of laboratory and x-ray results and treatment notes showing complaints of and treatment for a wide range of ailments from muscle sprains to upper respiratory infections.  Indeed, the Veteran's service treatment records are quite extensive, given he only served for a year and a half.  Accordingly, the Board finds that the Veteran's service treatment records are complete.  

Furthermore, the Board finds that the injury the Veteran has claimed would have been recorded had it occurred.  As noted above, the Veteran's service treatment records are quite extensive and include treatment for a low back sprain associated with a series of falls, repeated treatment for complaints of right shoulder pain, treatment for an upper respiratory infection, treatment for a possible venereal disease, complaints of right wrist and rib pain, treatment of a corn on his right foot, and treatment for a laceration on the Veteran's right shoulder.  That there are reports of traumatic injuries of a relatively minor nature, but no reports of injuries to his hips, tends to show that he had no such injuries during service.  Although the Veteran implied in his November 2010 substantive appeal that he was discouraged by the military culture from seeking treatment for his alleged in-service hip injuries, his service treatment records belie this later claim and the Board must find that these contemporaneous medical records have greater probative value than the statements the Veteran has made in support of his claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Additionally, the Board does not rely only on the absence of evidence in rejecting the Veteran's claim.  As the Board noted above, the Veteran's claim that his bilateral hip disability had onset in service is undermined by his own statements to his treatment providers, which place onset of his disability many years after separation from service.  The Veteran's conflicting testimony concerning when the onset and etiology of his bilateral hip condition undermines the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  In weighing the probative value of the Veteran's various statements, the Board gives greater weight to the Veteran's statements to his treatment providers made before he filed his claim with VA.  The Veteran would have an incentive to be truthful to his doctors to ensure accurate diagnosis and treatment, while he has an obvious pecuniary motive to make false statements to obtain VA benefits and medical treatment.

The Board also gives little weight to the statement of J.C., since not only is it contradicted by contemporaneous medical evidence which shows the Veteran had no disability of the hips or lower extremities at separation from service, but is also potentially biased because of his desire to help a family member.  

For all the above reasons, the Board finds that entitlement to service connection for a bilateral hip disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).


Low Back Disability

The Veteran is also seeking entitlement to service connection for a low back disability.  

The Veteran's service treatment records show that in April 1982, the Veteran sought treatment for mid back pain of one week duration, reporting that he had fallen and struck his back on a step, but was able to continue his training.  On examination, he had tenderness and muscle spasm in the lumbosacral region.  He also had extreme lordotic curvature.  He was diagnosed with muscle strain, prescribed heat and pain medication, and authorized not to participate in physical training that day.  An x-ray was ordered to rule out spinal deformity.  Chronological Record of Medical Care (April 28, 1982).  This x-ray showed that there was a transitional vertebra at L5, a normal anatomical variant.  No significant abnormalities were noted.  Radiographic Report (April 29, 1982).

In May 1982, the Veteran complained of having reinjured his back after stepping in a hole.  There was very little swelling, but poor point tenderness in the lumbar region.  The Veteran was assessed with possible muscle strain and soft tissue swelling.  He was prescribed ice massage, no physical training for one day, medication, and heating pads.  Chronological Report of Medical Care (May 13, 1982).

There are no further complaints of back pain for the remaining year of the Veteran's service and no abnormality of the spine was noted at his separation examination in July 1983.  Report of Medical Examination (July 2, 1983).  The Veteran did not report any back problems on the Report of Medical History completed at that time.  Report of Medical History (July 2, 1983)  The absence of any symptoms or disability provide highly probative factual evidence against the claim that the Veteran had a chronic problem with his low back at this point of time.   

Post-service, there are no complaints of or treatment for a back disability for more than two decades after separation from service.  While the Veteran filed a claim for an eye disability in March 1984, he did not file his claim for a low back disability until October 2009.  In a December 2007 Disability Report, Dr. D.H. notes that the Veteran reported hip, low back, and groin pain beginning in 1993, approximately a decade after separation from service.  Disability Report (December 31, 2007).  This long time span between the Veteran's service and the earliest post-service evidence of a back disability reinforces the impression from the service treatment records that the Veteran had no permanent injury of his back during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

In December 2009, the Veteran was afforded a VA examination of his low back.  He reported injuring his back in a fall in service and reported that after service he would have problems with his back which he treated with over the counter medications, prescription medications from his mother, heating pads, and ointment.  VA C & P Exam Report (December 14, 2009).

Following a physical examination and x-rays, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The examiner concluded that "it is unlikely that the lumbar sprain while in service caused [the Veteran's] degenerative disc disease."  He opined that the condition was more likely the result of aging, as well as aggravation by the Veteran's severe degenerative joint disease in his hips.  The examiner offered the following rationale, "The patient's history, as documented in the disability evaluation, notes onset of this condition in 1993.  There is no mention in any of the medical records of ongoing back problems between leaving the service in 1983 and onset of back problems in 1993."

The Veteran also submitted a statement from J.C., who reported that the Veteran was limping in 1983 after returning home from service.  Statement in Support of Claim (December 22, 2009).

Based on all the above evidence, the Board finds that entitlement to service connection for a low back disability is not warranted.  While the Veteran did injure his low back in service, his last complaint of low back pain was more than a year prior to his separation from service and no disability was reported by the physician who examined the Veteran or by the Veteran himself at his separation from service, providing highly probative evidence that any injury was acute, rather than chronic, in nature.  

Post-service, there is no evidence of a low back disability until 2007, more than two decades after service.  In December 2007, the Veteran reported onset of his low back disability in 1993, providing further evidence that the Veteran's current back disability did not have onset in service.  A September 2009 treatment note from Dr. A.W. records that the Veteran reports a history of low back pain of ten years duration.  Chart Notes (September 29, 2009).  

The Veteran appeared to claim at his December 2009 VA examination that he experienced back problems in the years following separation from service, which he treated with over the counter medication, but it is unclear from this report exactly when he is claiming his symptoms began.  To the extent that the Veteran is claiming that he has continuously experienced back problems since his separation from service, the Board finds that this testimony is not credible.  As noted above, the Veteran's reports to private treatment providers place onset of his low back disability many years after service.  The Board finds that these reports the Veteran made in the course of receiving medical care are more probative than statements he made as part of his claim for VA benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Regarding the statement by J.C., the Board finds that it has little, if any probative value.  Even assuming it is true that the Veteran was limping after service, that does not necessarily mean he was limping because of a back problem.  Furthermore, this statement is contradicted by other evidence of record, which shows the Veteran to be in good health at separation from service in 1983, with no evidence of any disability of the spine or lower extremities.  

Finally, the Veteran was afforded an examination by a VA examiner, who had an opportunity to consider all the evidence of record, including the Veteran's lay testimony, and concluded that the Veteran's current low back disability is unrelated to service.  

While the Veteran may believe that his current degenerative disc disease of the lumbar spine is related to his lumbar strain in service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has degenerative disc disease due to his lumbar strain in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for a low back disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Right Shoulder Disability 

The Veteran is also seeking entitlement to service connection for a right shoulder disability.  

Service treatment records show that the Veteran sought treatment for neck and right shoulder pain in March 1982.  Chronological Record of Medical Care (March 16, 1982).  He reported intermittent pain since high school when he ran into a tree, which had increased following a ten mile hike.  Id.  He was diagnosed with cervical facet dysfunction.  Id.  In October 1982, he complained of right shoulder pain times one week secondary to a football injury, and was diagnosed with a sprain.  Chronological Record of Medical Care (October 4, 1982).  In April 1983, the Veteran again sought treatment for continuing right shoulder pain, especially when the weather changes.  On examination, the Veteran had full range of motion with no crepitus or tenderness.  The examiner noted that there was "no evidence of any injury-recent nor ancient."  Chronological Record of Medical Care (April 20, 1983).  An x-ray was ordered, which showed a normal right shoulder, with no soft tissue calcification.  Radiographic Report (April 20, 1983).  

No disability of the right shoulder was noted at the Veteran's separation examination nor did the Veteran self report a right shoulder problem.  Report of Medical Examination (July 2, 1983) and Report of Medical History (July 2, 1983).  

Post-service, there are no complaints of or treatment for a right shoulder disability for approximately twenty five years after separation from service.  VA treatment records are negative for any complaints of or treatment for a shoulder disability.  In September 2009, the Veteran told Dr. A.W. that he had some pain around both shoulders, but no disability was diagnosed.  Chart Notes (September 29, 2009).  A September 2009 Multiple Impairment Questionnaire by Dr. T.M. submitted as part of the Veteran's claim for disability benefits from the Social Security Administration (SSA) notes that the Veteran reports pain in his shoulder, but again does not diagnose any disability.  While the Veteran has complained to several private treatment providers of shoulder pain, there is no diagnosed right shoulder disability of record. 

To the extent that the Veteran can be said to have demonstrated a current disability through competent lay statements regarding pain, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), the Board finds that the question of whether the Veteran currently has a right shoulder disability related to his shoulder sprain in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of any current disability is not competent evidence and is entitled to low probative weight.

Furthermore, even assuming that the Veteran did have a current disability, there is no evidence that his current condition is related to service.  While the Veteran was treated for a right shoulder sprain, as well as complaints of right shoulder pain, in service, no right shoulder disability was noted when he was examined in April 1983 and July 1983, providing highly probative evidence that any in-service injury was acute, rather than chronic.  Furthermore, there is no evidence of any treatment for a right shoulder disability for more than two decades after separation from service, providing further evidence that no chronic shoulder disability had onset in service.  The Veteran has not offered any testimony that he had had symptoms of right shoulder pain during this lengthy period between separation from service and the first post-service reports of shoulder pain.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  


For all the above reasons, entitlement to service connection for a right shoulder disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Headaches

The Veteran is also seeking entitlement to service connection for headaches.

Service treatment records show that the Veteran complained of a sore throat, headache, body ache, and chest pains in September 1982.  Chronological Record of Medical Care (September 10, 1982).  He was diagnosed with an upper respiratory infection.  Id.  He also complained of a headache in July 1983.  Chronological Record of Medical Care (July 1, 1983).  At separation from service, the Veteran checked the box indicating he had previously or currently suffered from frequent or severe headaches.  Report of Medical History (July 2, 1983).  However, no disability, including chronic headaches, was noted at his separation examination.  Report of Medical Examination (July 2, 1983).

Post-service, there are no complaints of or treatment for headaches for more than two decades.  There are no complaints of headaches in the Veteran's VA treatment records and in fact, an April 2009 VA treatment note shows that the Veteran actually denied suffering from headaches.  VA Primary Care Nurse Practitioner Outpatient Note (April 24, 2009).  However, in September 2009, he complained to Dr. A.W. that he suffers from headaches two or three times a month.  Chart Notes (September 29, 2009).  

Given the Veteran's conflicting reports to his treatment providers, it is unclear whether or not he has a current headache disability; however, even assuming he does, there is no evidence any current headaches are related to service.  

Although he complained he suffered from frequent and severe headaches in the Report of Medical History prepared in July 1983 at separation from service, this claim is not supported by service treatment records, which show only two complaints of headaches, and post-service the earliest medical record to show a complaint of headaches is from September 2009, more than twenty five years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Veteran has offered no testimony that he suffered from headaches continuously during the period between his separation from service and the present, which might support a grant of service connection based on continuity of symptomatology, nor has the Veteran presented any medical evidence showing a relationship between his current headaches and his military service.

To the extent the Veteran has offered his opinion as to the etiology of any current headaches, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has headaches due to his service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of any current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for headaches is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Anxiety

Finally, the Veteran is seeking entitlement to service connection for anxiety.

The Veteran's service treatment records are negative for any complaints of or treatment for stress or anxiety and no acquired psychiatric disability was noted at separation from service.  Report of Medical Examination (July 2, 1983).  The Veteran was given a mental status examination in July 1983, which concluded that he did not suffer from significant mental illness.  Report of Mental Status Examination (July 5, 1983).  The Veteran was determined to be fully alert and oriented, with a level mood, clear thinking process, normal thought content, and a good memory.  Id.  His behavior was normal.  Id.

Post-service, there is no evidence that the Veteran was ever treated for an anxiety disorder.  VA treatment records show diagnoses of cocaine and alcohol abuse, but nothing else.  See VA Social Work Admission Evaluation Note (June 22, 2009) and VA Mental Health Domiciliary E & M Note (April 10, 2009).  Records from a private physician, Dr. A.W. note that the Veteran denies anxiety, depression, or difficulty sleeping.  Chart Notes (September 29, 2009).  

Here, there is no evidence of record that the Veteran currently suffers from an acquired psychiatric disability for which service connection could be granted.  Even if the Board were to accept his complaints of anxiety as somehow indicative of a disability, there is no evidence showing a relationship between any current anxiety and service.  The Veteran was not treated for anxiety in service or for decades after service.  The Veteran has not claimed that he suffered from some type of trauma in service that is currently causing him psychological distress.  His statements are not competent to opine as to any relationship between the alleged anxiety and his military service.

In conclusion, entitlement to service connection for anxiety must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in July 2009 and November 2009.  These letters informed the Veteran of what evidence was required to substantiate his claims, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and SSA records.  The Veteran submitted private treatment records.  The appellant was afforded a VA medical examination in December 2009 with respect to his back claim.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, reviewed the file and considered the Veteran's reported history, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the Veteran's representative has argued that the examination is inadequate because the examiner fails to discuss the Veteran's subjective complaints of pain when evaluating limitation of motion as set forth in DeLuca v. Brown, 8 Vet App. 202 (1995), the Board notes that DeLuca factors come into consideration when assigning a disability rating for an already service connected disability, not when determining whether a disability is related to service.  Therefore, any failure by the examiner to consider the functional impairment caused by factors such as pain, fatigue, incoordination, etc., is harmless.  

The Veteran has also argued that VA erred by failing to afford him VA examinations in connection with his claims for a bilateral hip disability, a right shoulder disability, headaches, and anxiety.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, there is not medically competent evidence that the Veteran has a right shoulder disability or an anxiety disorder.  Additionally, the only evidence that any of the Veteran's claimed disabilities are related to his military service is his own unsupported lay statements, statements which for reasons discussed above the Board has determined are not credible.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Continued on Next Page

ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


